Citation Nr: 0615406	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-11 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective October 10, 2002.  The 
veteran filed a notice of disagreement (NOD) in May 2003, and 
the RO issued a statement of the case (SOC) in March 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2004.

In August 2005, the RO awarded a higher initial rating of 50 
percent from the effective date of service connection, but 
continued the denial of any higher rating, as reflected in 
the August 2005 Supplemental Statement of the Case (SSOC).

In February 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 50 percent during the pendency of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for a 
higher rating (as characterized on the title page) remains 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
increased irritability with outbursts, anger, flashbacks, 
crying spells, hypervigilance, chronic sleep disturbance, 
nightmares, intrusive thoughts, anxiety, depression, change 
in appearance at work, social isolation, and strained 
relationships with family members; these symptoms are 
indicative of occupational and social impairment with 
deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA) was signed into  
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107  
(West 2002).  To implement the provisions of the law, VA  
promulgated regulations codified at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its  
implementing regulations essentially include, upon the  
submission of a substantially complete application for  
benefits, an enhanced duty on the part of VA to notify a  
claimant of the information and evidence needed to  
substantiate a claim, as well as the duty to notify the  
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to  
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim herein decided 
has been accomplished.

Through the RO's pre-rating notice letter of November 2002, 
the March 2003 rating action, the March 2004 SOC, the 
September 2004 SSOC, the June 2005 notice letter, the August 
2005 rating  decision and SSOC, the RO notified the veteran 
and his  representative of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with the claim, and the bases for the denial of the claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his appeal, and has been afforded ample 
opportunity to submit information and evidence.

The Board also finds that the November 2002 and June 2005 
notice letters meet the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the appellant identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  In addition, 
these letters invited the veteran to submit any additional 
evidence in his possession.

The Board points out that, in the decision of Pelegrini v.  
Principi, 18 Vet. App. 112 (2004), the United States Court of  
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the  
claimant provide any evidence in the claimant's possession  
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the Board finds that, 
with respect to this matter, any delay in issues section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As indicated above, the SOC and SSOCs 
notified the veteran what was needed to substantiate his 
claim for a higher initial rating and also identified the 
evidence that had been considered with respect to his claims.  
In its November 2002 pre-rating letter and June 2005 letter, 
the RO notified the veteran of the VCAA and VA's duties to 
notify and assist identified the evidence that had been 
considered in connection with the veteran's claims and 
requested that he submit any additional information in his 
possession.  After the SOC, RO notice letters, VA 
examinations and SSOCs, the veteran was afforded an 
opportunity to respond, to which he did by submitting 
additional argument and lay statements from co-workers.  
Furthermore, the RO then readjudicated the claim on the basis 
of all pertinent evidence in August 2005.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir.  
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02- 
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and rating actions, and that this 
suffices for Dingess/Hartman.  The Court also held that VA 
notice must  include information regarding the effective 
date(s) that may be assigned.  While in this case, such 
notice has not  explicitly been provided, where, as here, the 
Board is  considering the severity of the veteran's PTSD 
since the effective date of the grant of service connection, 
pursuant to Fenderson, and with the Board's grant of a higher 
initial rating, the Board finds that the RO's omission in 
this  regard is, effectively, harmless.  Id.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Prior to the initial adjudication granting service 
connection, the RO afforded the veteran a VA PTSD examination 
in February 2003 and obtained the veteran's service medical 
records.  Subsequently,  the veteran was afforded another VA 
PTSD examination in June 2005; a copy of the examination 
report is of record.  As noted above, the veteran testified 
during a video conference Board hearing in February 2006, and 
a transcript of the hearing is of record.  Also, the veteran 
and his representative have been given the opportunity to 
submit evidence to support his claim, which they have done.   
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional, existing evidence that needs to be obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal. 



II.  Disability Ratings - in generalized anxiety disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including  
employment.  38 C.F.R. § 4.10 (2005).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005). 

Specific Rating Criteria

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2005).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 50 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242  
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267  
(1996) [citing the American Psychiatric Association's  
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS,  
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 41 to 50 reflect  serious symptoms 
(e.g., suicidal ideation, severe obsessional  rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends,  unable 
to keep a job).  Scores ranging from 31 to 40 reflect  some 
impairment in reality testing or communication (e.g.,  speech 
is at times illogical, obscure, or irrelevant) or  major 
impairment in several areas, such as work or school, family 
relations, judgment
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up other children, is defiant at home, and is failing 
at school).  See 38 C.F.R. § 4.130 [incorporating  by 
reference the VA's adoption of the DSM-IV, for rating 
purposes]. 

III.  Analysis

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms more 
nearly approximates the criteria for a 70 percent rating, 
rather than the assigned 50 percent rating since the original 
grant of service connection.  See 38 C.F.R. § 4.7.   

In this regard, the Board notes that during a February 2003 
VA examination, the veteran reported having intrusive 
thoughts of combat experiences in Vietnam that occurred just 
about daily and nightmares and stress dreams that occurred 
about three or four times a week.  Helicopters, certain loud 
noises, and fumes were cues to cause him to remember some of 
the distress he experienced while in Vietnam.  He avoids 
essentially anything that would arouse thoughts of military 
conflict, specifically Vietnam.  He reported having a 
diminished interest in significant activities to specifically 
include crowds such as at sporting events and musical events 
which are things he no longer attends.  When asked about 
being detached, the veteran reported that at times he felt 
that he was a loner, had difficulty expressing loving 
feelings.  He complained of long standing difficulty falling 
asleep, irritability that sometimes resulted in outbursts of 
anger, and a moderate degree of difficulty with 
concentration.  He described himself as constantly being on 
guard and described exaggerated startle reflex.  It was noted 
that the veteran was not currently taking any medications for 
PTSD.  

The examiner noted that the veteran had worked as a prison 
guard until 1988 when he changed jobs and became a supervisor 
in the Department of Public Welfare for the State of 
Pennsylvania.  He has been married for 20 years and had 7 
children.  On mental status examination, the veteran's speech 
was normal, and he was neatly dressed and well-groomed.  He 
was oriented to time, place and person and his memory was 
normal.  His mood was euthymic and his affect was irritable.  
He denied have any hallucinations.  There was no evidence of 
delusional or psychotic thinking.  He denied any suicidal or 
homicidal ideations.  He described his energy level as very 
low most of the time.  Overall his insight and judgment were 
good.  The diagnosis was PTSD, moderate in severity with a 
GAF of 48.  

In a September 2003 letter from a VA readjustment counselor, 
he noted that the veteran began to receive treatment in 
January 2003 at the Vet Center.  He was presently evaluated 
as having PTSD, chronic with delayed reaction.  The veteran's 
symptoms were listed as moderate to severe and included 
difficulty remembering important events from his military 
experience, avoidance thinking and talking about his military 
experiences, loss of interest in activities he used to enjoy, 
feeling distant from people and emotionally numb towards 
those close to him, feeling that he was would somehow be cut 
short, difficulty sleeping, angry outbursts, difficulty 
concentrating, feeling easily startled and "super alert", 
and isolation.  

During the recent June 2005 VA examination, the veteran 
reported increased PTSD symptoms to include more visions and 
that he could not sleep.  He stated that since his son was 
murdered in November 2004, his PTSD symptoms had increased in 
that it had brought back more memories of Vietnam and he 
started drinking alcohol after having not drunk for twenty 
years. He reported that his activities outside of work was 
only watching television.  He stated that he used to coach 
baseball, but stopped fourteen months ago, he didn't have 
"the energy."  The veteran denied any history of violence 
or assault and since his last examination he denied any 
suicidal attempts.  

On mental status examination, the veteran was appropriate 
dressed.  His concentration and memory appeared intact.  His 
affect was sad and somewhat angry.  His mood was depressed.  
The veteran stated that he felt depressed every day, 
especially when alone.  His speech was appropriate and his 
thoughts were goal oriented.  He, at times, felt like he saw 
his son in his bedroom, but did not appear to have true 
auditory hallucinations or visual hallucinations.  The 
examiner also noted that the veteran had no evidence of 
delusions, although sometimes he had feelings that people 
were following his car.  He had anxiety, but the examiner 
stated that it was unclear whether or not this reached a 
level of panic attack.  He had significant difficulty falling 
asleep, often woke up during the night and could not go back 
to sleep.  He denied suicidal ideation, but he has homicidal 
ideation toward the person who murdered his son, but has not 
idea who that is.  He also had frequent nightmares.  The 
examiner noted that the veteran continued to re-experience 
his combat trauma in Vietnam.  He had increased in intensity 
and increased in frequency recurrent and distressing 
nightmares of his combat experience which had increased since 
his son's murder.  The veteran also had increased in 
frequency and intensity intrusive thoughts of his combat 
experience.  He had persistent avoidance instability 
associated with his combat trauma and numbing of general 
responsiveness.  The examiner noted that the veteran had 
markedly diminished interest and participation in significant 
activities such as coaching.  He has feelings of detachment 
from others that are quite severe.  He also has very severely 
restricted range of affect, being unable to express loving 
feelings towards his wife and children and feeling terrible 
that he was never able to tell the son who was murdered that 
he loved him.  The veteran has persistent symptoms of 
increased arousal, worsened difficulty falling and staying 
asleep.  He has clear irritability and outbursts of anger and 
tries to control himself at work, but he finds himself 
"snapping" at people and finds himself being increasingly 
angry at home.  He has hypervigilance and exaggerated startle 
response.  The diagnosis was PTSD, chronic and severe, with a 
GAF of 40.  

In July 2005, the veteran submitted several statements from 
his co-workers.  They reported that the veteran who was once 
a "sharp" dresser, but now appeared as if he didn't care 
about his appearance; one co-worker specifically stated that 
he came to work disheveled.   His co-workers also noted that 
the veteran who was once a friendly, "go-lucky" person, had 
now been seen talking to himself, arguing, yelling and 
appearing distraught and he had several conferences with his 
supervisor.  In addition, the veteran had apparently been 
seen bursting out into tears about his son and Vietnam.  It 
was also noted that the veteran at times had loud outbursts 
with clients and coworkers, especially when servicing 
Vietnamese clients.  One co-worker felt that his temper could 
become quite short, bordering on violent.  Another co-worker 
stated that the veteran constantly talked about having no 
desire to go on living, he just wanted to die and he was even 
threatening his co-workers.  

During the February 2006 hearing, the veteran testified that 
he had nightmares, and one day he was choking his wife  He 
stated that he was currently taking medication that has 
helped with the nightmares.  He also testified that his PTSD 
symptoms were causing him to have trouble with his supervisor 
to the point that he was subject to a couple of oral 
reprimands, and he had missed two weeks from work due to his 
PTSD.  When asked if he had problems with incidence where he 
lost his temper, he replied "yes."  The veteran testified 
that he was currently working and had inappropriately 
displayed anger towards clients because of his PTSD.  When he 
comes home from work, he goes to his bedroom, shuts the door 
and watches television.  He also testified that he did not 
really have a relationship with his kids..    

In consideration of the above, the Board finds that, 
collectively, the evidence reflects that, the veteran's PTSD 
has been manifested by increased irritability with outbursts, 
anger, flashbacks, crying spells, hypervigilance, chronic 
sleep disturbance, nightmares, intrusive thoughts, anxiety, 
depression, change in appearance at work, social isolation, 
and strained relationships with family members.  The Board 
concludes that the symptomatology of the  veteran's PTSD more 
nearly reflects severe impairment in  occupational and social 
functioning due primarily to constant depression, impaired 
impulse control (such as unprovoked  irritability with 
outbursts), and difficulty in adapting to stressful 
circumstances is more serious than the "reduced reliability" 
contemplated by the 50 percent level,  and more closely 
approximates "deficiencies in most areas" as  contemplated by 
the 70 percent disability rating.  To that extent, the appeal 
is granted.

The Board points out that in granting a rating to 70 percent 
for the veteran's PTSD,  the Board has considered the rating 
criteria in the General  Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].  However, for reasons expressed 
immediately below the Board has concluded that the evidence  
does not support a conclusion that the veteran has symptoms  
of total occupational and social impairment which would 
warrant the assignment of a 100 percent disability rating.

Specifically, the evidence does not show symptoms consistent 
with gross impairment in thought processes or communication, 
or memory loss for names of close relatives, own occupation 
or own name.  The June 2005 VA examination report noted that 
the veteran was appropriately dressed.  Both examinations 
noted that his speech was normal.  Although the 2005 
examination noted reports of homicidal ideations, they were 
towards the person who had murdered his son in November 2004 
without any indication that these ideations were a result of 
his PTSD.  The 2003 and 2005 evaluations both found that the 
veteran was able to perform the activities of daily living 
and manage his own funds.  

Moreover, given the symptoms shown, the GAF of 40 assigned in  
June 2005, alone, provides no basis for a higher rating.  
According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable  
to work).  The GAF of 40, when considered with the veteran's 
reported symptoms and other objective clinical findings, 
indicates that the veteran's PTSD results in no more 
impairment than is contemplated by the current 70 percent  
rating. 

In essence, the totality of the objective evidence does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating, and the veteran himself 
does not contend that his thought processes are impaired to 
that extreme.  In addition, the Board notes that, in October 
2005, the veteran's representative asserted the veteran's 
contention that his symptoms more accurately met the 70 
percent rating criteria.  Accordingly, the Board finds that a 
100 percent rating is not warranted. 

Additionally, the Board has considered whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not 
required frequent hospitalizations for his PTSD.  His 
testimony reflects report of missing two weeks of work during 
the prior year due to PTSD symptoms, but that he reports to 
work.  The 70 percent rating for PTSD contemplates the 
deficiencies with loss of working time during exacerbations.  
See 38 C.F.R. § 4.1 (2005). hus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004); Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).  

Thus, for all the foregoing reasons, the Board concludes that  
a 70 percent, but no higher, rating for PTSD is warranted 
since the effective date of the grant of service connection. 




ORDER

An initial 70 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.. 



____________________________________________
JOHN Z JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


